Citation Nr: 1632023	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  04-16 747A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether an overpayment of VA educational assistance benefits in the amount of $22,501.67 was properly created.


REPRESENTATION

Veteran represented by:	Donald C. Hill, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to January 1994.
This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over the case is currently held by the RO in Manila, the Republic of the Philippines.

In an August 2004 decision, the Committee on Waivers and Compromises of the Muskogee RO denied the Veteran's request for a waiver of recovery of an overpayment in the calculated amount of $22,501.67.

In September 2006, the Board remanded the case to schedule the Veteran for a travel board hearing.  The Veteran subsequently elected a videoconference hearing, and such was scheduled in June 2009.  In a June 2009 telephone call, the Veteran stated that he would not be attending the hearing; he did not request that the hearing be rescheduled.  The hearing request is considered withdrawn.

The Board issued a decision in July 2010 denying the Veteran's claim.  He then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in January 2014, issued a memorandum decision vacating the July 2010 Board decision and remanding the claim to the Board.  In October 2014, the Board once again denied the Veteran's claim, and the Veteran once again appealed the decision to the Court.  In February 2016, the Court issued a memorandum decision vacating the October 2014 Board decision and remanding the claim to the Board.  The case is once again before the Board.

The Board notes that, in addition to the paper claims file, a paperless, electronic claims file is associated with the Veteran's claim, and has been reviewed.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Bachelor's degree in Agricultural Technology.

2.  For the period from November 13, 2000, through April 4, 2013, the Veteran received educational assistance benefits administered in the amount of $22,501.67 based on his enrollment at RMTU.

3. The evidence is in equipoise as to whether the Veteran maintained satisfactory attendance; thus, the overpayment in the amount of $22,501.67, was not validly created.


CONCLUSION OF LAW

The debt from the overpayment is not valid.  38 U.S.C.A. §§ 5112, 5302 (West 2014); 38 C.F.R. §§ 1.962, 3.500, 21.7153(c) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The overpayment of $22,501.67 at issue in the present appeal was created based on VA's investigation of a fraud scheme at RMTU in which 60 Veterans, including the one that is the subject of this appeal, allegedly did not regularly attend classes, but instead received credit in return for buying supplies and other gifts for the school and for individual instructors.  The investigation included VA Educational Compliance Surveys conducted in October 2002 and March 2003, a May 2003 educational compliance Field Investigation, and a February 2004 investigation by VA's Office of Inspector General (OIG).  The Educational Compliance surveys found that RMTU did not maintain accurate, current, and complete records for VA beneficiaries, including enrollment records, progress records, and course grades.  Taking a contrary position, the Veteran essentially contends that he maintained satisfactory class attendance while at RMTU.  

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A.      § 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75   (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

The Veteran has challenged the validity of the debt by claiming that he was legally entitled to the compensation benefits at issue as he attended the classes in a satisfactory manner.  Thus, the preliminary determination in this appeal concerns the validity of the debt.  See Schaper  v. Derwinski, 1 Vet. App. 430, 437 (1991).  

In its July 2010 decision the Board found that the overpayment of education benefits to the Veteran was properly calculated based on the testimony of professors, instructors, RMTU officials, and non-veteran students, who indicated that Veteran students at RMTU rarely attended classes and received passing grades in return for donations.  

In the January 2014 memorandum decision, the Court held that the Board did not provide an adequate statement of reasons and bases to support its finding that the Veteran took part in a scheme to defraud VA, holding that the Board did not base its conclusion of fraudulent practices upon evidence specific to the Veteran.  Specifically, the Court found that the evidence of non-attendance cited by the Board, consisting of (1) the testimony of a teacher who taught a class listed on the Veteran's transcript that Veteran students did not regularly attend classes and (2) the testimony of school officials that Veteran students enrolled in a farming class were taught supervisory skills rather than farming, did not demonstrate that the Veteran that is the subject of this case did not attend classes.

In April 2014, the OIG agent who conducted the February 2004 investigation stated that all information concerning the RMTU matter was turned over to the Veteran's Benefits Administration (VBA) approximately 10 years ago. 

In its October 2014 decision, the Board once again found that the overpayment was valid, and also denied the Veteran's attorney's request to subpoena individuals involved in the RMTU investigation.  In its February 2016 memorandum decision, the Court found that the Board did not provide an adequate rationale for denying the subpoena request, and remanded the case to the Board.

In light of the Court's January 2014 memorandum decision, the Board finds that the evidence in this case falls short of demonstrating that the Veteran did not attend classes in a satisfactory manner.  Indeed, no investigative report of record establishes that the Veteran that is the subject of this appeal did not provide satisfactory attendance.  Given that the investigation detailed RMTU's widespread failure to maintain accurate records, discrepancies in various enrollment documents are insufficient to show that the Veteran did not attend class.  Therefore, the Board finds that the evidence is in equipoise as to whether the Veteran maintained satisfactory attendance in accordance with 38 C.F.R. § 21.7153(c) and thus finds that the Veteran is legally entitled to the VA compensation benefits at issue.  Accordingly, the debt is invalid, and the Veteran is not responsible for repayment.  38 U.S.C.A. § 5112(b); 38 C.F.R. § 3.500(b).  Thus, the question of entitlement to a waiver is moot and need not be discussed.








ORDER

The debt from overpayment of educational benefits in the amount of $22,501.67 was not properly created and is invalid; the appeal is granted.




____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


